Filed 5/27/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 115







State of North Dakota, 		Plaintiff and Appellee



v.



1986 Collins Fifth Wheel Camper

VIN 1C93H2523HA17701 and

$1737 US Currency, 		Defendants



Wayne James Otto,                                                      Interested Party and Appellant







No. 20140406







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Dawn M. Deitz (on brief), Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee.



Wayne J. Otto (on brief), self-represented, 2521 Circle Drive, Jamestown, ND 58401, interested party and appellant.

State v. 1986 Collins Fifth Wheel Camper

No. 20140406



Per Curiam.

[¶1]	
Wayne Otto appealed from the district court’s findings and order granting forfeiture of a 1986 Collins Fifth Wheel Camper and $1,737.  He argued the district court abused its discretion in holding an affidavit of Irene Ann Ferderer was inadmissible, and was clearly erroneous in finding that probable cause existed for the forfeiture action.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom